     Case 2:20-cr-20017-PKH Document 150-1                  Filed 09/21/20 Page 1 of 1 PageID #: 311
2AO 432
                                    Administrative Office of the United States Courts
(Rev. 2/84)

                                       WITNESS AND EXHIBIT RECORD
DATE                     CASE NUMBER              OPERATOR                                  PAGE NUMBER
        9/21/2020        2:20-cr-20017-010         Debbie Maddox                            1
                                                                                                           PRESIDING
                NAME OF WITNESS                      DIRECT         CROSS        REDIRECT    RECROSS
                                                                                                            OFFICIAL

 USA v Julie Ann Pyles

 DETENTION HEARING



 1. Matthew Ferguson                                    x              x

 2. Ryan Forsyth                                        x

 3. Brenda Irving                                       x




                                                                                                          ADMITTED IN
    EXHIBIT NUMBER                                 DESCRIPTION                                  ID
                                                                                                           EVIDENCE
